Case: 10-40924     Document: 00511620092         Page: 1     Date Filed: 10/03/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          October 3, 2011
                                     No. 10-40924
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

RAMIRO HUERTA-ORTEGA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:09-CR-1638-1


Before SMITH, GARZA, and DeMOSS, Circuit Judges.
PER CURIAM:*
        Ramiro Huerta-Ortega was convicted of illegal reentry into the United
States following previous deportation and conspiracy to possess with intent to
distribute more than five kilograms of cocaine and more than 500 grams of
methamphetamine. Huerta-Ortega was sentenced to a total of 324 months of
imprisonment and to a five-year term of supervised release. Huerta-Ortega
contends that there was insufficient evidence to support his conspiracy
conviction. Specifically, he contends that the Government failed to show that he

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-40924   Document: 00511620092      Page: 2   Date Filed: 10/03/2011

                                  No. 10-40924

“knew of the charged conspiracy, that he intended to participate in the
conspiracy, and that he voluntarily participated in a conspiracy.”
      Raul Cruz, the leader of the drug organization, testified that Huerta-
Ortega was his “right-hand man” and was involved in the loading of the
narcotics onto the trucks, recruiting brokers for the cover loads, and dispersing
payroll to other employees of the organization.       San Juanita De La Rosa
confirmed that Huerta-Ortega recruited her as a broker for cover loads and
would sometimes pay her the $4,000 brokering fee.          Other coconspirators
testified that it was Huerta-Ortega who removed the locking devices from the
trucks to avoid compromising the government seal. There is nothing inherently
incredible or insubstantial about the testimony of the coconspirators linking
Huerta-Ortega to the conspiracy. See United States v. Silva, 748 F.2d 262, 265-
66 (5th Cir. 1984). When viewed in the light most favorable to the jury’s verdict,
the evidence is sufficient to uphold Huerta-Ortega’s conviction on the conspiracy
count. See United States v. Valdez, 453 F.3d 252, 256-57 (5th Cir. 2006); United
States v. Mendoza, 226 F.3d 340, 343 (5th Cir. 2000).
      Huerta-Ortega also contends that the district court clearly erred by: (1)
increasing his offense level two levels, pursuant to U.S.S.G. § 3B1.1(c), for
having an aggravating role in the offense; and (2) denying his request to reduce
his offense level, pursuant to U.S.S.G. § 3B1.2, for having a mitigating role in
the offense. Evidence adduced at trial indicated that Huerta-Ortega recruited
and directed the illegal activity of accomplices and that he otherwise “exercised
management responsibility over the property, assets, or activities of a criminal
organization.” § 3B1.1 cmt. n.2 (Nov. 2009); see, e.g., United States v. Turner,
319 F.3d 716, 725 (5th Cir. 2003). Thus, neither the district court’s decision to
add two offense levels nor its decision to deny Huerta-Ortega’s request to reduce
his offense level for a mitigating role was clearly erroneous. See United States
v. Rose, 449 F.3d 627, 633 (5th Cir. 2006). Accordingly, the judgment of the
district court is AFFIRMED.

                                        2